UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-2037


JIN QING WANG,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 4, 2011                   Decided:   April 22, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edward Giuliano, New York, New York, for Petitioner. Tony West,
Assistant   Attorney  General,  Mary  Jane   Candaux, Assistant
Director, Robbin K. Blaya, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jin Qing Wang, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) denying his motion to reopen as

untimely.       We have reviewed the record and the Board’s order and

find no abuse of discretion.          See 8 C.F.R. § 1003.2(a), (c)(2)

(2010).     Accordingly, we deny the petition for review for the

reasons stated by the Board.         In re: Jin Qing Wang (B.I.A. Aug.

11, 2010).       We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in    the    materials

before    the    court   and   argument   would   not   aid   the    decisional

process.

                                                              PETITION DENIED




                                      2